                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 1 of 27 Page ID #:1305



                              1   THOMAS R. LUCCHESI (Pro Hac Vice)
                                  tlucchesi@bakerlaw.com
                              2   TERRY M. BRENNAN (Pro Hac Vice)
                                  tbrennan@bakerlaw.com
                              3   ANTHONY B. PONIKVAR (Pro Hac Vice)
                                  aponikvar@bakerlaw.com
                              4   BAKER & HOSTETLER LLP
                                  127 Public Square, Ste. 2000
                              5   Cleveland, OH 44114
                                  Telephone: (216) 621-0200
                              6   Facsimile: (216) 696-0740
                              7   WILLIAM W. OXLEY (SBN 136793)
                                  woxley@bakerlaw.com
                              8   RYAN D. FISCHBACH (SBN 204406)
                                  rfischbach@bakerlaw.com
                              9   BAKER & HOSTETLER LLP
                                  11601 Wilshire Boulevard, Ste. 1400
                             10   Los Angeles, CA 90025
                                  Telephone: (310) 820-8800
                             11   Facsimile: (310) 820-8859
B AKER & H OSTETLER LLP




                             12   Attorneys for Defendants
   A TTORNEYS AT L A W
      L OS A NGELES




                                  LORDSTOWN MOTORS CORP., STEVE
                             13   BURNS, JOHN LAFLEUR, DARREN POST,
                                  RICH SCHMIDT, ROGER J. DURRE, and
                             14   HONG XIN HUAN (A.K.A. “GEORGE”
                                  HUAN)
                             15
                             16                  IN THE UNITED STATES DISTRICT COURT
                             17                      CENTRAL DISTRICT OF CALIFORNIA
                             18   KARMA AUTOMOTIVE LLC, a                    Case No.: 8:20-cv-02104-JVS-DFM
                                  California Limited Liability Company,
                             19                                              DEFENDANT LORDSTOWN
                                              Plaintiff,                     MOTORS CORP.’S ANSWER TO
                             20                                              PLAINTIFF’S COMPLAINT FOR
                                        v.                                   DAMAGES AND EQUITABLE
                             21                                              RELIEF
                                  LORDSTOWN MOTOR CORP., an
                             22   Ohio Corporation; STEVE BURNS, an
                                  individual, JOHN LEFLEUR, an
                             23   individual, DARREN POST, an                Action Filed:     October 30, 2020
                                  individual, RICH SCHMIDT, an
                             24   individual, ROGER J. DURRE, an
                                  individual, HONG XIN HUAN
                             25   (A.K.A. “GEORGE” HUAN), and                DEMAND FOR JURY TRIAL.
                                  individual, and DOES 1 through 50,
                             26   inclusive,
                             27               Defendants.
                             28

                                      DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                       CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 2 of 27 Page ID #:1306



                              1         NOW COMES Defendant LORDSTOWN MOTORS CORP. (“LMC”), a
                              2   Delaware corporation (incorrectly designated in the caption as an Ohio corporation),
                              3   by and through its counsel, Baker & Hostetler LLP, and in response to the allegations
                              4   of Plaintiff KARMA AUTOMOTIVE LLC’s (“Karma”) Complaint for Damages and
                              5   Equitable Relief (“Complaint”), states as follows:
                              6                                     INTRODUCTION
                              7         1.     Denies the allegations of paragraph 1 of the Complaint, which
                              8   allegations are set forth in a manner that violates Rule 8 of the Federal Rules of Civil
                              9   Procedure.
                             10         2.     Denies the allegations of paragraph 2 of the Complaint, which
                             11   allegations are set forth in a manner that violates Rule 8 of the Federal Rules of Civil
B AKER & H OSTETLER LLP




                             12   Procedure.
   A TTORNEYS AT L A W
      L OS A NGELES




                             13         3.     Denies the allegations of paragraph 3 of the Complaint, which
                             14   allegations are set forth in a manner that violates Rule 8 of the Federal Rules of Civil
                             15   Procedure.
                             16                                SUMMARY OF ACTION
                             17         4.     Denies the allegations of paragraph 4 of the Complaint, which
                             18   allegations are set forth in a manner that violates Rule 8 of the Federal Rules of Civil
                             19   Procedure.
                             20         5.     States that it is without knowledge or information sufficient to form a
                             21   belief as to the truth or falsity of the allegations of paragraph 5 of the Complaint and,
                             22   therefore, denies same.
                             23         6.     Denies the allegations of paragraph 6 of the Complaint, which
                             24   allegations are set forth in a manner that violates Rule 8 of the Federal Rules of Civil
                             25   Procedure.
                             26         7.     Denies the allegations of paragraph 7 of the Complaint, which
                             27   allegations are set forth in a manner that violates Rule 8 of the Federal Rules of Civil
                             28   Procedure.
                                                                             -2-
                                                       DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                       CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 3 of 27 Page ID #:1307



                              1         8.     Denies the allegations of paragraph 8 of the Complaint.
                              2         9.     In response to the allegations of paragraph 9 of the Complaint that
                              3   pertain to it, LMC admits only that it hired Hong Xin “George” Huan. LMC denies
                              4   that it has possession of Karma’s trade secrets and that Karma has suffered
                              5   irreparable harm or financial damage. Further answering, LMC states that it is
                              6   without knowledge or information sufficient to form a belief as to the truth or falsity
                              7   of the remaining allegations of paragraph 9 that pertain to other defendants and,
                              8   therefore, denies same,
                              9         10.    The allegations of paragraph 10 of the Complaint are not factual
                             10   allegations and do not require a response. To the extent a response may be required,
                             11   the allegations are denied.
B AKER & H OSTETLER LLP




                             12         11.    Denies the allegations of paragraph 11 of the Complaint.
   A TTORNEYS AT L A W
      L OS A NGELES




                             13                                       THE PARTIES
                             14         12.    In response to the allegations of paragraph 12 of the Complaint, admits
                             15   only that Karma maintains a place of business in Orange County, California; states
                             16   that it is without knowledge or information sufficient to form a belief as the truth or
                             17   falsity of the remaining allegations of that paragraph.
                             18         13.    Admits the allegations of paragraph 13 of the Complaint.
                             19         14.    Admits the allegations of paragraph 14 of the Complaint.
                             20         15.    Admits the allegations of paragraph 15 of the Complaint.
                             21         16.    In response to the allegations of paragraph 16 of the Complaint, admits
                             22   only that Darren Post is Chief Technology Officer of LMC; denies the remaining
                             23   allegations of that paragraph.
                             24         17.    In response to the allegations of paragraph 17 of the Complaint, admits
                             25   only that Rich Schmidt is the Chief Production Office of LMC; denies the remaining
                             26   allegations of that paragraph.
                             27         18.    In response to the allegations of paragraph 18 of the Complaint, admits
                             28   only that Roger “Joe” Durre is a resident of California; states that it is without
                                                                             -3-
                                                       DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                       CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 4 of 27 Page ID #:1308



                              1   knowledge or information sufficient to form a belief as the truth or falsity of the
                              2   remaining allegations of that paragraph.
                              3         19.    In response to the allegations of paragraph 19 of the Complaint, admits
                              4   only that Hong Xin (“George”) Huan is a resident of North Carolina; states that it is
                              5   without knowledge or information sufficient to form a belief as the truth or falsity of
                              6   the remaining allegations of that paragraph.
                              7                               JURISDICTION & VENUE
                              8         20.    In response to the allegations of paragraph 20 of the Complaint, admits
                              9   this Court has subject-matter jurisdiction over this dispute.
                             10         21.    In response to the allegations of paragraph 21 of the Complaint, admits
                             11   this Court has subject-matter jurisdiction over Karma’s state law claims.
B AKER & H OSTETLER LLP




                             12         22.    In response to the allegations of paragraph 22 of the Complaint, admits
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   that venue is proper in this Court.
                             14                               FACTUAL ALLEGATIONS
                             15         23.    States that it is without knowledge or information sufficient to form a
                             16   belief as to the truth or falsity of the allegations of paragraph 23 of the Complaint
                             17   and, therefore, denies same.
                             18         24.    States that it is without knowledge or information sufficient to form a
                             19   belief as to the truth or falsity of the allegations of paragraph 24 of the Complaint
                             20   and, therefore, denies same.
                             21         25.    States that it is without knowledge or information sufficient to form a
                             22   belief as to the truth or falsity of the allegations of paragraph 25 of the Complaint
                             23   and, therefore, denies same.
                             24         26.    In response to the allegations of paragraph 26 of the Complaint that
                             25   pertain to it, LMC admits only that it entered into a Mutual Non-Disclosure
                             26   Agreement with Karma. Further answering, LMC states that it is without knowledge
                             27   or information sufficient to form a belief as to the truth or falsity of the remaining
                             28
                                                                             -4-
                                                       DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                       CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 5 of 27 Page ID #:1309



                              1   allegations of paragraph 26 that pertain to Karma’s activities involving other entities
                              2   and, therefore, denies same.
                              3         27.    States that it is without knowledge or information sufficient to form a
                              4   belief as to the truth or falsity of the allegations of paragraph 27 of the Complaint
                              5   and, therefore, denies same.
                              6         28.    States that it is without knowledge or information sufficient to form a
                              7   belief as to the truth or falsity of the allegations of paragraph 28 of the Complaint,
                              8   which allegations pertain to other defendants, thereby requiring no response from
                              9   LMC. To the extent a response may be required, the allegations are denied.
                             10         29.    States that it is without knowledge or information sufficient to form a
                             11   belief as to the truth or falsity of the allegations of paragraph 29 of the Complaint,
B AKER & H OSTETLER LLP




                             12   which allegations pertain to other defendants, thereby requiring no response from
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   LMC. To the extent a response may be required, the allegations are denied.
                             14         30.    Denies the allegations of paragraph 30 of the Complaint.
                             15
                             16                             Karma’s Confidential Information
                             17         31.    States that it is without knowledge or information sufficient to form a
                             18   belief as to the truth or falsity of the allegations of paragraph 31 of the Complaint
                             19   and, therefore, denies same.
                             20         32.    The allegations of paragraph 32 of the Complaint include legal
                             21   conclusions to which no response is required; to the extent a response may be
                             22   required, LMC denies the allegations of that paragraph.
                             23         33.    The allegations of paragraph 33 of the Complaint include legal
                             24   conclusions to which no response is required; to the extent a response may be
                             25   required, LMC denies the allegations of that paragraph.
                             26         34.    States that it is without knowledge or information sufficient to form a
                             27   belief as to the truth or falsity of the allegations of paragraph 34 of the Complaint
                             28   and, therefore, denies same.
                                                                             -5-
                                                       DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                       CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 6 of 27 Page ID #:1310



                              1         35.    States that it is without knowledge or information sufficient to form a
                              2   belief as to the truth or falsity of the allegations of paragraph 35 of the Complaint
                              3   and, therefore, denies same.
                              4         36.    States that it is without knowledge or information sufficient to form a
                              5   belief as to the truth or falsity of the allegations of paragraph 36 of the Complaint
                              6   and, therefore, denies same.
                              7         37.    States that it is without knowledge or information sufficient to form a
                              8   belief as to the truth or falsity of the allegations of paragraph 37 of the Complaint
                              9   and, therefore, denies same.
                             10         38.    States that it is without knowledge or information sufficient to form a
                             11   belief as to the truth or falsity of the allegations of paragraph 38 of the Complaint
B AKER & H OSTETLER LLP




                             12   and, therefore, denies same.
   A TTORNEYS AT L A W
      L OS A NGELES




                             13         39.    States that it is without knowledge or information sufficient to form a
                             14   belief as to the truth or falsity of the allegations of paragraph 39 of the Complaint,
                             15   which allegations pertain to other defendants, thereby requiring no response from
                             16   LMC. To the extent a response may be required, the allegations are denied.
                             17         40.    States that it is without knowledge or information sufficient to form a
                             18   belief as to the truth or falsity of the allegations of paragraph 40 of the Complaint,
                             19   which allegations pertain to other defendants, thereby requiring no response from
                             20   LMC. To the extent a response may be required, the allegations are denied.
                             21         41.    In response to the allegations of paragraph 41 of the Complaint, LMC
                             22   admits only that the parties’ Mutual Non-Disclosure Agreement contained provisions
                             23   relating to Confidential Information and that Karma may have shared information
                             24   that Karma believes is confidential; denies the remaining allegations of that
                             25   paragraph.
                             26   //
                             27
                             28
                                                                             -6-
                                                       DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                       CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 7 of 27 Page ID #:1311



                              1                Employee Defendants’ Contractual Obligations to Karma
                              2         42.    States that it is without knowledge or information sufficient to form a
                              3   belief as to the truth or falsity of the allegations of paragraph 42 of the Complaint
                              4   and, therefore, denies same.
                              5         43.    States that it is without knowledge or information sufficient to form a
                              6   belief as to the truth or falsity of the allegations of paragraph 43 of the Complaint
                              7   and, therefore, denies same.
                              8         44.    States that it is without knowledge or information sufficient to form a
                              9   belief as to the truth or falsity of the allegations of paragraph 44 of the Complaint
                             10   and, therefore, denies same.
                             11         45.    States that it is without knowledge or information sufficient to form a
B AKER & H OSTETLER LLP




                             12   belief as to the truth or falsity of the allegations of paragraph 45 of the Complaint
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   and, therefore, denies same.
                             14
                             15          LMC’s Contractual Obligations to Karma and the Endurance Project
                             16         46.    In response to the allegations of paragraph 46 of the Complaint, admits
                             17   only that LMC contacted Karma in or around February 2020 to discuss Karma’s
                             18   developing of an infotainment system for the Endurance; denies the remaining
                             19   allegations of that paragraph.
                             20         47.    In response to the allegations of paragraph 47 of the Complaint, admits
                             21   only that on February 7, 2020 the parties entered into the Mutual Non-Disclosure
                             22   Agreement attached to the Complaint as Exhibit 3. Further answering, LMC states
                             23   that the agreement speaks for itself; denies the remaining allegations of that
                             24   paragraph.
                             25         48.    Denies the allegations of paragraph 48 of the Complaint.
                             26         49.    In response to the allegations of paragraph 49 of the Complaint, admits
                             27   only that Mr. Durre was the project lead for Karma; denies the remaining allegations
                             28   of that paragraph.
                                                                             -7-
                                                       DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                       CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 8 of 27 Page ID #:1312



                              1         50.    In response to the allegations of paragraph 50 of the Complaint, admits
                              2   only that a non-binding Letter of Intent was entered into in June 2020. Further
                              3   answering, LMC states that the Letter of Intent speaks for itself and objects to
                              4   Karma’s characterization or attempted characterization of that agreement; denies
                              5   the remaining allegations of that paragraph.
                              6         51.    Denies the allegations of paragraph 51 of the Complaint.
                              7         52.    Denies the allegations of paragraph 52 of the Complaint.
                              8         53.    Denies the allegations of paragraph 53 of the Complaint.
                              9
                             10     The Scheme to Steal Karma’s Trade Secretes and Confidential Information and
                             11                                  Raid Karma’s Employees
B AKER & H OSTETLER LLP




                             12         54.    In response to the allegations of paragraph 54 of the Complaint, admits
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   only that the Letter of Intent was terminated and that it sent the email and letter
                             14   attached to the Complaint as Exhibit 4. Further responding, LMC states that the letter
                             15   speaks for itself and objects to Karma’s characterization or attempted
                             16   characterization of that letter; denies the remaining allegations of that paragraph.
                             17         55.    Denies the allegations of paragraph 55 of the Complaint.
                             18         56.    Denies the allegations of paragraph 56 of the Complaint.
                             19         57.    Denies the allegations of paragraph 57 of the Complaint.
                             20         58.    In response to the allegations of paragraph 58 of the Complaint, states
                             21   that it has no knowledge of the results of Karma’s purported “forensic evidence;”
                             22   denies the remaining allegations of that paragraph, including specifically that there
                             23   was a scheme to misappropriate Karma’s information..
                             24         59.    States that it is without knowledge or information sufficient to form a
                             25   belief as to the truth or falsity of the allegations of paragraph 59 of the Complaint
                             26   and, therefore, denies same; specifically denies that Mr. Durre’s activities, if any,
                             27   pertaining to a search for office space prior to late summer of 2020 had anything to
                             28   do with LMC.
                                                                             -8-
                                                       DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                       CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 9 of 27 Page ID #:1313



                              1          60.     In response to the allegations of paragraph 60 of the Complaint, admits
                              2   only that there were email communications between LMC and Mr. Durre that are
                              3   attached to the Complaint; states that the email speaks for itself and objects to
                              4   Karma’s characterization or attempted characterization of the email; denies the
                              5   remaining allegations of that paragraph.
                              6          61.     In response to the allegations of paragraph 61 of the Complaint, admits
                              7   only that Mr. Post sent an email to Mr. Durre on July 30, 2020 with the subject of
                              8   “Endurance Infotainment Systems Cost Savings Estimate: justify LMC Infotainment
                              9   – West” and that, as of that date, LMC had no offices in California; states that the
                             10   email speaks for itself and objects to Karma’s characterization or attempted
                             11   characterization of the email; denies the remaining allegations of that paragraph.
B AKER & H OSTETLER LLP




                             12          62.     Admits the allegations of paragraph 62 of the Complaint, but clarifies
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   that Mr. Durre’s title at LMC is Director, Infotainment and Connected Vehicle
                             14   Engineering.
                             15          63.     In response to the allegations of paragraph 63 of the Complaint, admits
                             16   only   that    the   referenced    emails     were     exchanged       at   LMC        and     that
                             17   Mr. Post attempted to recall one email sent to Mr. Durre; denies the remaining
                             18   allegations of that paragraph.
                             19          64.     In response to the allegations of paragraph 64 of the Complaint, admits
                             20   only that it formally terminated the Letter of Intent on August 6, 2020; denies the
                             21   remaining allegations of that paragraph that pertain to LMC and further states that it
                             22   is without knowledge or information sufficient to form a belief as to the truth or
                             23   falsity of the allegations that pertain to other defendants and, therefore, deny same.
                             24          65.     States that it is without knowledge or information sufficient to form a
                             25   belief as to the truth or falsity of the allegations of paragraph 65 of the Complaint
                             26   and, therefore, denies same.
                             27
                             28
                                                                              -9-
                                                        DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                        CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 10 of 27 Page ID #:1314



                               1         66.      States that it is without knowledge or information sufficient to form a
                               2   belief as to the truth or falsity of the allegations of paragraph 66 of the Complaint
                               3   and, therefore, denies same.
                               4         67.      States that it is without knowledge or information sufficient to form a
                               5   belief as to the truth or falsity of the allegations of paragraph 67 of the Complaint
                               6   and, therefore, denies same.
                               7         68.      Denies the allegations of paragraph 68 of the Complaint to the extent
                               8   they state or imply that Mr. Durre’s access to Karma information after he was hired
                               9   by LMC was at the behest of, for the benefit of, or in connection with his work at
                             10    LMC; states that it is without knowledge or information sufficient to form a belief
                             11    as to the truth or falsity of the remining allegations of that paragraph and, therefore,
B AKER & H OSTETLER LLP




                             12    denies same.
   A TTORNEYS AT L A W
      L OS A NGELES




                             13          69.      In response to the allegations of paragraph 69 of the Complaint, denies
                             14    that there was a scheme to hire Karma employees while they continued to work for
                             15    Karma; states that the reminder of the allegations of that paragraph do not pertain to
                             16    LMC and that LMC is without knowledge or information sufficient to form a belief
                             17    as to their truth or falsity and, therefore, denies same. Further answering, LMC admits
                             18    that there is an email attached to the Complaint as Exhibit 12, states that the email
                             19    speaks for itself and objects to Karma’s characterization or attempted
                             20    characterization of that document.
                             21          70.      States that it is without knowledge or information sufficient to form a
                             22    belief as to the truth or falsity of the allegations of paragraph 70 of the Complaint
                             23    and, therefore, denies same.
                             24          71.      States that it is without knowledge or information sufficient to form a
                             25    belief as to the truth or falsity of the allegations of paragraph 71 of the Complaint,
                             26    none of which allegations relate to LMC, and, therefore, denies same.
                             27
                             28
                                                                               - 10 -
                                                         DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                         CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 11 of 27 Page ID #:1315



                               1          72.    States that it is without knowledge or information sufficient to form a
                               2   belief as to the truth or falsity of the allegations of paragraph 72 of the Complaint,
                               3   none of which allegations relate to LMC, and, therefore, denies same.
                               4          73.    Denies the allegations of paragraph 73 of the Complaint.
                               5          74.    Denies the allegations of paragraph 74 of the Complaint.
                               6          75.    Denies the allegations of paragraph 75 of the Complaint.
                               7          76.    In response to the allegations of paragraph 76 of the Complaint, denies
                               8   that it took any files from Karma. Further answering, states that it is without
                               9   knowledge or information sufficient to form a belief as to the truth or falsity of the
                             10    remaining allegations of that paragraph, which relate to Karma’s dealings with third
                             11    parties.
B AKER & H OSTETLER LLP




                             12                                             COUNT I
   A TTORNEYS AT L A W
      L OS A NGELES




                             13     (Violation of the Computer Fraud and Abuse Act, 18 U.S.C. §§ 1030, et seq.)
                             14                      Against LMC and LMC Individual Defendants
                             15           77.    For its response to paragraph 77 of the Complaint, LMC incorporates,
                             16    the foregoing paragraphs 1 through 76, as if fully restated herein.
                             17           78.    The allegations of paragraph 78, at least in part, constitute a legal
                             18    conclusion to which no response is required. To the extent a response may be
                             19    required, LMC denies same. With regard to the remaining allegations of that
                             20    paragraph, LMC states it is without knowledge or information sufficient to form a
                             21    belief as to their truth or falsity and, therefore, denies.
                             22           79.    The allegations of paragraph 79, at least in part, constitute a legal
                             23    conclusion to which no response is required. To the extent a response may be
                             24    required, LMC denies same.
                             25           80.    Denies the allegations of paragraph 80 of the Complaint.
                             26           81.    Denies the allegations of paragraph 81 of the Complaint.
                             27           82.    Denies the allegations of paragraph 82 of the Complaint.
                             28           83.    Denies the allegations of paragraph 83 of the Complaint.
                                                                               - 11 -
                                                         DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                         CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 12 of 27 Page ID #:1316



                               1         84.    Denies the allegations of paragraph 84 of the Complaint.
                               2                                           COUNT II
                               3    (Violation of the Computer Fraud and Abuse Act, 18 U.S.C. §§ 1030, et seq.)
                               4                               Against Employee Defendants
                               5         85.    For its response to paragraph 85 of the Complaint, LMC incorporates,
                               6   the foregoing paragraphs 1 through 84, as if fully restated herein.
                               7         86.    The allegations of paragraph 86 of the Complaint (and all of Count II)
                               8   do not refer to LMC. Furthermore, the allegations of paragraph 86, at least in part,
                               9   constitute a legal conclusion to which no response is required. To the extent a
                             10    response may be required, LMC denies same.                 With regard to the remaining
                             11    allegations of that paragraph, LMC states it is without knowledge or information
B AKER & H OSTETLER LLP




                             12    sufficient to form a belief as to their truth or falsity and, therefore, denies same.
   A TTORNEYS AT L A W
      L OS A NGELES




                             13          87.    The allegations of paragraph 87 of the Complaint (and all of Count II)
                             14    do not refer to LMC, and thus do not require a response. To the extent a response
                             15    may be required, the allegations are denied.
                             16          88.    The allegations of paragraph 88 of the Complaint (and all of Count II)
                             17    do not refer to LMC, and thus do not require a response. To the extent a response
                             18    may be required, the allegations are denied.
                             19          89.    The allegations of paragraph 89 of the Complaint (and all of Count II)
                             20    do not refer to LMC, and thus do not require a response. To the extent a response
                             21    may be required, the allegations are denied.
                             22          90.    The allegations of paragraph 90 of the Complaint (and all of Count II)
                             23    do not refer to LMC, and thus do not require a response. To the extent a response
                             24    may be required, the allegations are denied.
                             25          91.    The allegations of paragraph 91 of the Complaint (and all of Count II)
                             26    do not refer to LMC, and thus do not require a response. To the extent a response
                             27    may be required, the allegations are denied.
                             28
                                                                               - 12 -
                                                         DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                         CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 13 of 27 Page ID #:1317



                               1                                          COUNT III
                               2    (Misappropriation of Trade Secrets in Violation of the Defend Trade Secrets
                               3                                   Act, 18 U.S.C. § 1836)
                               4                                  Against All Defendants
                               5         92.    For its response to paragraph 92 of the Complaint, LMC incorporates,
                               6   the foregoing paragraphs 1 through 91, as if fully restated herein.
                               7         93.    The allegations of paragraph 93 of the Complaint, constitute a legal
                               8   conclusion to which no response is required. To the extent a response may be
                               9   required, LMC denies same.
                             10          94.    Denies the allegations of paragraph 94 of the Complaint.
                             11          95.    States that it is without knowledge or information sufficient to form a
B AKER & H OSTETLER LLP




                             12    belief as to the truth or falsity of the allegations of paragraph 95 of the Complaint
   A TTORNEYS AT L A W
      L OS A NGELES




                             13    and, therefore, denies same.
                             14          96.    The allegations of paragraph 96 of the Complaint, constitute a legal
                             15    conclusion to which no response is required. To the extent a response may be
                             16    required, LMC denies same
                             17          97.    Denies the allegations of paragraph 97 of the Complaint.
                             18          98.    Denies the allegations of paragraph 98 of the Complaint.
                             19          99.    Denies the allegations of paragraph 99 of the Complaint.
                             20          100. Denies the allegations of paragraph 100 of the Complaint.
                             21          101. Denies the allegations of paragraph 101 of the Complaint.
                             22          102. Denies the allegations of paragraph 102 of the Complaint.
                             23          103. Denies the allegations of paragraph 103 of the Complaint.
                             24          104. Denies the allegations of paragraph 104 of the Complaint.
                             25    //
                             26
                             27
                             28
                                                                              - 13 -
                                                        DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                        CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 14 of 27 Page ID #:1318



                               1                                           COUNT IV
                               2     (Misappropriation of Trade Secrets in Violation of the California Uniform
                               3                  Trade Secrets Act, Cal. Civ. Code §§ 3426.1 et seq.)
                               4                                   Against All Defendants
                               5         105. For its response to paragraph 105 of the Complaint, LMC incorporates,
                               6   the foregoing paragraphs 1 through 104, as if fully restated herein.
                               7         106. The allegations of paragraph 106, at least in part, constitute a legal
                               8   conclusion to which no response is required. To the extent a response may be
                               9   required, LMC denies same. With regard to the remaining allegations of that
                             10    paragraph, LMC states it is without knowledge or information sufficient to form a
                             11    belief as to their truth or falsity and, therefore, denies same.
B AKER & H OSTETLER LLP




                             12          107. Denies the allegations of paragraph 107 of the Complaint.
   A TTORNEYS AT L A W
      L OS A NGELES




                             13          108. Denies the allegations of paragraph 108 of the Complaint.
                             14          109. Denies the allegations of paragraph 109 of the Complaint.
                             15          110. Denies the allegations of paragraph 110 of the Complaint.
                             16          111. Denies the allegations of paragraph 111 of the Complaint.
                             17          112. Denies the allegations of paragraph 112 of the Complaint.
                             18          113. Denies the allegations of paragraph 113 of the Complaint.
                             19          114. Denies the allegations of paragraph 114 of the Complaint.
                             20                                                COUNT V
                             21                                    (Breach of Contract-Count I)
                             22                                    Against Employee Defendants
                             23          115. For its response to paragraph 115 of the Complaint, LMC incorporates,
                             24    the foregoing paragraphs 1 through 114, as if fully restated herein.
                             25          116. The allegations of paragraph 116 of the Complaint (and all of Count V)
                             26    do not refer to LMC and, thus require no response. To the extent that a response may
                             27    be required, the allegations are denied for lack of knowledge.
                             28
                                                                               - 14 -
                                                         DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                         CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 15 of 27 Page ID #:1319



                               1         117. The allegations of paragraph 117 of the Complaint (and all of Count V)
                               2   do not refer to LMC and, thus require no response. To the extent that a response may
                               3   be required, the allegations are denied for lack of knowledge.
                               4         118. The allegations of paragraph 118 constitute a legal conclusion to which
                               5   no response is required. Additionally, the allegations (and all of Count V) do not
                               6   refer to LMC and, thus, no response is required. To the extent that a response may be
                               7   required, the allegations are denied for lack of knowledge.
                               8         119. The allegations of paragraph 119 of the Complaint (and all of Count V)
                               9   do not refer to LMC and, thus require no response. To the extent that a response may
                             10    be required, the allegations are denied for lack of knowledge.
                             11                                           COUNT VI
B AKER & H OSTETLER LLP




                             12                               (Breach of Contract-Count II)
   A TTORNEYS AT L A W
      L OS A NGELES




                             13                                         Against LMC
                             14          120. For its response to paragraph 120 of the Complaint, LMC incorporates,
                             15    the foregoing paragraphs 1 through 119, as if fully restated herein.
                             16          121. Admits the allegations of paragraph 121 of the Complaint.
                             17          122. States that it is without knowledge or information sufficient to form a
                             18    belief as to the truth or falsity of the allegations of paragraph 122 of the Complaint
                             19    and, therefore, denies same.
                             20          123. The allegations of paragraph 123 constitute a legal conclusion to which
                             21    no response is required. To the extent that a response may be required, the allegations
                             22    are denied.
                             23          124. Denies the allegations of paragraph 124 of the Complaint.
                             24          125. Denies the allegations of paragraph 125 of the Complaint.
                             25          126. Denies the allegations of paragraph 126 of the Complaint.
                             26          127. Denies the allegations of paragraph 127 of the Complaint.
                             27
                             28
                                                                              - 15 -
                                                        DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                        CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 16 of 27 Page ID #:1320



                               1                                             COUNT VII
                               2                             (Tortious Interference with Contract)
                               3                     Against LMC and LMC Individual Defendants
                               4         128. For its response to paragraph 128 of the Complaint, LMC incorporates,
                               5   the foregoing paragraphs 1 through 24, 31 through 76, and 115 through 127, as if
                               6   fully restated herein.
                               7         129. The allegations of paragraph 129 constitute a legal conclusion to which
                               8   no response is required. To the extent a response may be required, LMC denies same.
                               9         130. Denies the allegations of paragraph 130 of the Complaint.
                             10          131. Denies the allegations of paragraph 131 of the Complaint.
                             11          132. Denies the allegations of paragraph 132 of the Complaint.
B AKER & H OSTETLER LLP




                             12          133. Denies the allegations of paragraph 133 of the Complaint.
   A TTORNEYS AT L A W
      L OS A NGELES




                             13                                              COUNT VIII
                             14             (Tortious Interference with Prospective Economic Advantage)
                             15                                   Against Employee Defendants
                             16          134. For its response to paragraph 134 of the Complaint, LMC incorporates,
                             17    the foregoing paragraphs 1 through 24, 31 through 76, and 115 through 133, as if
                             18    fully restated herein.
                             19          135. Denies the allegations of paragraph 135 of the Complaint.
                             20          136. The allegations of paragraph 136 of the Complaint (and all of Count
                             21    VIII) do not refer to LMC and, thus require no response. To the extent that a response
                             22    may be required, the allegations are denied for lack of knowledge.
                             23          137. The allegations of paragraph 137 of the Complaint (and all of Count
                             24    VIII) do not refer to LMC and, thus require no response. To the extent that a response
                             25    may be required, the allegations are denied for lack of knowledge.
                             26          138. The allegations of paragraph 138 of the Complaint (and all of Count
                             27    VIII) do not refer to LMC and, thus require no response. To the extent that a response
                             28    may be required, the allegations are denied for lack of knowledge.
                                                                                  - 16 -
                                                            DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                            CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 17 of 27 Page ID #:1321



                               1         139. The allegations of paragraph 139 of the Complaint (and all of Count
                               2   VIII) do not refer to LMC and, thus require no response. To the extent that a response
                               3   may be required, the allegations are denied for lack of knowledge.
                               4         140. The allegations of paragraph 140 of the Complaint (and all of Count
                               5   VIII) do not refer to LMC and, thus require no response. To the extent that a response
                               6   may be required, the allegations are denied for lack of knowledge.
                               7                                              COUNT IX
                               8      (Unfair Competition in Violation of Cal. Business and Professions Code §
                               9                                             17200 et seq.)
                             10                                       Against All Defendants
                             11          141. For its response to paragraph 141 of the Complaint, LMC incorporates,
B AKER & H OSTETLER LLP




                             12    the foregoing paragraphs 1 through 24, 31 through 76, and 115 through 140, as if
   A TTORNEYS AT L A W
      L OS A NGELES




                             13    fully restated herein.
                             14          142. The allegations of paragraph 142 constitute a legal conclusion to which
                             15    no response is required. To the extent a response may be required, LMC denies same.
                             16          143. The allegations of paragraph 143 constitute legal conclusions to which
                             17    no response is required. To the extent a response may be required, LMC denies same.
                             18          144. The allegations of paragraph 144 constitute a legal conclusion to which
                             19    no response is required. To the extent a response may be required, LMC denies same.
                             20          145. Denies the allegations of paragraph 145 of the Complaint.
                             21          146. Denies the allegations of paragraph 146 of the Complaint.
                             22          147. Denies the allegations of paragraph 147 of the Complaint.
                             23          148. Denies the allegations of paragraph 148 of the Complaint.
                             24          149. Denies the allegations of paragraph 149 of the Complaint.
                             25          150. Denies the allegations of paragraph 150 of the Complaint.
                             26
                             27
                             28
                                                                                  - 17 -
                                                            DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                            CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 18 of 27 Page ID #:1322



                               1                                              COUNT X
                               2                                    (Breach of Duty of Loyalty)
                               3                                  Against Employee Defendants
                               4         151. For its response to paragraph 151 of the Complaint, LMC incorporates,
                               5   the foregoing paragraphs 1 through 24, 31 through 76, and 128 through 150, as if
                               6   fully restated herein.
                               7         152. The allegations of paragraph 152 constitute legal conclusions to which
                               8   no response is required. To the extent a response may be required, LMC denies same.
                               9         153. The allegations of paragraph 153 constitute legal conclusions to which
                             10    no response is required. To the extent a response may be required, LMC denies same.
                             11          154. The allegations of paragraph 154 of the Complaint (and all of Count X)
B AKER & H OSTETLER LLP




                             12    do not refer to LMC and, thus require no response. To the extent that a response may
   A TTORNEYS AT L A W
      L OS A NGELES




                             13    be required, the allegations are denied for lack of knowledge, except to the extent
                             14    that the allegation insinuate LMC was part of a conspiracy to sabotage Karma—that
                             15    allegation is specifically denied.
                             16          155. The allegations of paragraph 155 of the Complaint (and all of Count X)
                             17    do not refer to LMC and, thus require no response. To the extent that a response may
                             18    be required, the allegations are denied for lack of knowledge.
                             19          156. The allegations of paragraph 156 of the Complaint (and all of Count X)
                             20    do not refer to LMC and, thus require no response. To the extent that a response may
                             21    be required, the allegations are denied for lack of knowledge.
                             22          157. The allegations of paragraph 157 of the Complaint (and all of Count X)
                             23    do not refer to LMC and, thus require no response. To the extent that a response may
                             24    be required, the allegations are denied for lack of knowledge.
                             25    //
                             26
                             27
                             28
                                                                                  - 18 -
                                                            DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                            CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 19 of 27 Page ID #:1323



                               1           REQUEST FOR TEMPORARY RESTRAINING ORDER AND
                               2                             PRELIMINARY INJUNCTION
                               3         158. For its response to paragraph 58 of the Complaint, LMC incorporates,
                               4   the foregoing paragraphs 1 through 157, as if fully restated herein.
                               5         159. Denies the allegations of paragraph 159 of the Complaint.
                               6         160. The allegations of paragraph 160 constitute a legal conclusion to which
                               7   no response is required. To the extent a response may be required, LMC denies same.
                               8         161. Denies the allegations of paragraph 161 of the Complaint.
                               9         162. Denies the allegations of paragraph 162 of the Complaint.
                             10          163. Denies the allegations of paragraph 163 of the Complaint.
                             11          164. Denies the allegations of paragraph 164 of the Complaint.
B AKER & H OSTETLER LLP




                             12          165. Denies each and every allegation of the Complaint not specifically
   A TTORNEYS AT L A W
      L OS A NGELES




                             13    admitted herein.
                             14
                             15                                  PRAYER FOR RELIEF
                             16          No response to the Complaint’s prayer for relief is required or appropriate. To
                             17    the extent a response is required, the allegations of the prayer for relief are denied.
                             18
                             19                             RESPONSE TO JURY DEMAND
                             20          As its response to Plaintiff’s Jury Demand, a jury trial is demanded on all
                             21    claims so triable as a matter of law.
                             22
                             23                               AFFIRMATIVE DEFENSES
                             24          Without assuming any burden of proof that it would otherwise not bear under
                             25    applicable law, the following affirmative defenses are asserted.
                             26
                             27
                             28
                                                                              - 19 -
                                                        DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                        CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 20 of 27 Page ID #:1324



                               1                            FIRST AFFIRMATIVE DEFENSE
                               2                                 (Failure to State a Claim)
                               3         Some or all of the Counts of the Complaint fail to state a claim upon which
                               4   relief may be granted.
                               5                         SECOND AFFIRMATIVE DEFENSE
                               6                                  (No Unauthorized Use)
                               7         Karma’s claims for violation of the Computer Fraud and Abuse Act (Counts I
                               8   and II) fail because LMC never accessed any Karma computers, protected or
                               9   otherwise. Any individuals who are alleged to have accessed Karma’s computers
                             10    while they were employed by LMC did not do so at the direction of, or as an agent
                             11    of, LMC and did so without the knowledge, authorization, or direction of LMC.
B AKER & H OSTETLER LLP




                             12                             THIRD AFFIRMATIVE DEFENSE
   A TTORNEYS AT L A W
      L OS A NGELES




                             13                                    (No Evidence of Loss)
                             14          Karma’s claim for violation of the Computer Fraud and Abuse Act fail (Counts
                             15    I and II) because LMC’s alleged conduct did not cause a “loss” to Karma of more
                             16    than $5,000.
                             17                          FOURTH AFFIRMATIVE DEFENSE
                             18                                 (Insufficient Particularity)
                             19          Karma’s claims for misappropriation of trade secrets and confidential
                             20    information (Counts III and IV) fail because the alleged secrets and information are
                             21    not identified or described in the Complaint with sufficient particularity. The
                             22    descriptions of the alleged trade secrets and confidential information are so vague
                             23    and indefinite as to not be susceptible to interpretation or reasonable understanding.
                             24    To the extent the descriptions of the alleged trade secrets are subject to any
                             25    interpretation, the information allegedly misappropriated is neither a trade secret nor
                             26    confidential because, among other reasons, the information lacks independent
                             27    economic value, is generally known, and/or is readily ascertainable by proper means.
                             28
                                                                              - 20 -
                                                        DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                        CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 21 of 27 Page ID #:1325



                               1                           FIFTH AFFIRMATIVE DEFENSE
                               2                                    (No Misappropriation)
                               3         Karma’s claims for misappropriation of trade secrets and confidential
                               4   information (Counts III and IV) fail because LMC has not acquired and is not using
                               5   any Karma trade secrets or confidential information in connection with the
                               6   Endurance infotainment system.
                               7                           SIXTH AFFIRMATIVE DEFENSE
                               8                                    (No Improper Means)
                               9         Karma’s claims for misappropriation of trade secrets or confidential
                             10    information (Counts III and IV) fail because none of Karma’s trade secrets or
                             11    confidential information was: (i) acquired by improper means; (ii) derived from or
B AKER & H OSTETLER LLP




                             12    through a person who had used improper means to acquire the trade secret; (iii)
   A TTORNEYS AT L A W
      L OS A NGELES




                             13    acquired under circumstances giving rise to a duty to maintain the secrecy of the trade
                             14    secret or limit the use of the trade secret; or (iv) derived from or through a person
                             15    who owed a duty to maintain the secrecy or limit the use of the trade secret or
                             16    confidential information.
                             17                             SEVENTH AFFIRMATIVE DEFENSE
                             18                                  (Independent Development)
                             19          Karma’s claims for misappropriation of trade secrets or confidential
                             20    information (Counts III and IV) fail because LMC independently developed all
                             21    information associated with the Endurance infotainment system. LMC is not using
                             22    any alleged Karma trade secrets or confidential information in the Endurance
                             23    infotainment system, and the limited and nonproprietary work performed by Karma
                             24    pursuant to the parties’ Letter of Intent did not constitute a trade secret.
                             25    //
                             26
                             27
                             28
                                                                               - 21 -
                                                         DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                         CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 22 of 27 Page ID #:1326



                               1                          EIGHTH AFFIRMATIVE DEFENSE
                               2                                         (No Damages)
                               3         Karma’s claims for misappropriation of trade secrets and confidential
                               4   information (Counts III and IV) fail for lack of any readily ascertainable or non-
                               5   speculative damages.
                               6                           NINTH AFFIRMATIVE DEFENSE
                               7                                          (Preemption)
                               8         Karma’s claims for tortious interference with contract, tortious interference
                               9   with prospective economic advantage, unfair competition, and breach of the duty of
                             10    loyalty (Counts VII, VIII, IX, and X) are preempted in whole or in part by the
                             11    California Uniform Trade Secrets Act (“CUTSA”), Cal. Civ. Code § 3426 et seq.,
B AKER & H OSTETLER LLP




                             12    because they are based on the same nucleus of facts as Karma’s trade secrets claims.
   A TTORNEYS AT L A W
      L OS A NGELES




                             13    Karma cannot avoid CUTSA preemption of these claims by simply omitting, or
                             14    attempting to exclude, the allegations in its Complaint pertaining to its trade secrets
                             15    claims under the same common nucleus of facts.
                             16                            TENTH AFFIRMATIVE DEFENSE
                             17                                       (Proximate Cause)
                             18          Some or all of the Counts of the Complaint fail because Karma’s alleged
                             19    damages, if any, were not proximately caused by the actions of any of the Defendants,
                             20    but rather, were the result of Karma’s own actions and other intervening and
                             21    superseding causes.
                             22                          ELEVENTH AFFIRMATIVE DEFENSE
                             23                       (Inability and/or Lack of Intent to Perform)
                             24          Some or all of Karma’s claims fail because, at least by the late summer 2020,
                             25    Karma had laid off, furloughed, terminated, or reassigned to other job responsibilities
                             26    the majority of its engineering personnel, including all of the persons that were at one
                             27    time assigned to Karma’s infotainment team. In fact, several months prior to the
                             28    initiation of this litigation and during most of the time that Karma alleges it was
                                                                               - 22 -
                                                         DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                         CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 23 of 27 Page ID #:1327



                               1   developing the Endurance infotainment system, Karma had disbanded its
                               2   infotainment team and was not developing or able to develop the Endurance
                               3   infotainment system. On information and belief, Karma had neither the intent nor
                               4   the ability to undertake the work contemplated by the Letter of Intent, much less
                               5   compete with LMC or anyone else in the infotainment market sector. Karma cannot
                               6   recover damages for a hypothetical business opportunity it had no intention or
                               7   capability of pursuing.
                               8                              TWELFTH AFFIRMATIVE DEFENSE
                               9                                    (No Breach Induced)
                             10          Karma’s claims for tortious interference with contract fails (Count VII)
                             11    because LMC’s alleged conduct was privileged and was not intended to, and did not
B AKER & H OSTETLER LLP




                             12    in fact, induce a breach or disruption of any Karma employee’s contractual
   A TTORNEYS AT L A W
      L OS A NGELES




                             13    relationship with Karma.        More specifically, Karma employees were, by law,
                             14    “employees at will” who were free to leave at any time. To the extent that such
                             15    employees had been laid off, terminated or furloughed by Karma prior to their being
                             16    hired by LMC, Karma has no claim.
                             17                      THIRTEENTH AFFIRMATIVE DEFENSE
                             18                              (Competition Privilege/Justification)
                             19          Karma’s claim for unfair competition (Count IX) fails in whole or in part
                             20    because LMC’s alleged “raiding” of former Karma personnel constituted lawful
                             21    competition or was otherwise justified. LMC did not engage in any “corporate
                             22    raiding.” Rather, by the late summer of 2020, Karma had laid off, furloughed,
                             23    terminated, or reassigned to other job responsibilities the majority of its engineering
                             24    personnel, including all of the persons that were at one time assigned to Karma’s
                             25    infotainment team. Several months prior to the initiation of this litigation and during
                             26    most of the time that Karma alleges it was developing the Endurance infotainment
                             27    system, Karma had disbanded its infotainment team and was not developing or able
                             28    to develop the Endurance infotainment system. On information and belief, Karma
                                                                              - 23 -
                                                        DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                        CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 24 of 27 Page ID #:1328



                               1   had neither the intent nor the ability to undertake the work contemplated by the Letter
                               2   of Intent. Moreover, the former Karma employees ultimately hired by LMC were
                               3   fearful for their jobs at Karma due to ongoing mass layoffs and were thus already
                               4   searching for other employment opportunities independent of LMC, with the
                               5   intention of leaving Karma once another opportunity was available. LMC is not, as
                               6   a matter of law, prohibited from offering employment to these individuals who
                               7   decided to leave Karma on their own, or who had already been laid off, terminated
                               8   or furloughed by Karma.
                               9                     FOURTEENTH AFFIRMATIVE DEFENSE
                             10                     (Unlawful Restraint of Employment and Trade)
                             11          Karma’s claim against LMC for unfair competition (Count IX) fails because
B AKER & H OSTETLER LLP




                             12    Karma’s interpretation of its employee contracts to restrain employee mobility is
   A TTORNEYS AT L A W
      L OS A NGELES




                             13    unlawful. Moreover, Karma’s attempt to prevent its former employees from working
                             14    for LMC pursuant to Karma’s reliance on the Confidential Information, Arbitration
                             15    and Invention Agreement violates California Business and Professions Code §
                             16    16600.
                             17                        FIFTEENTH AFFIRMATIVE DEFENSE
                             18                                  (Waiver and/or Estoppel)
                             19          Karma’s claims fail under the doctrines of waiver and/or estoppel. By the late
                             20    summer of 2020, Karma had laid off, furloughed, terminated, or reassigned to other
                             21    job responsibilities the majority of its engineering personnel, including all of the
                             22    persons that were at one time assigned to Karma’s infotainment team. Several
                             23    months prior to the initiation of this litigation and during most of the time that Karma
                             24    alleges it was developing the Endurance infotainment system, Karma had disbanded
                             25    its infotainment team and was not developing or able to develop the Endurance
                             26    infotainment system. On information and belief, Karma had neither the intent nor
                             27    the ability to undertake the work contemplated by the Letter of Intent.
                             28
                                                                              - 24 -
                                                        DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                        CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 25 of 27 Page ID #:1329



                               1                       SIXTEENTH AFFIRMATIVE DEFENSE
                               2                                           (Bad Faith)
                               3          Karma’s claims are barred in whole or in part because they were filed in bad
                               4   faith and/or motived by improper purpose(s) and constitute a wrongful action. By
                               5   the time LMC terminated the relationship, Karma was in no position to deliver the
                               6   infotainment system for the Endurance in accordance with the timeline or pricing
                               7   envisioned by the parties when they entered into the Non-Binding Letter of Intent.
                               8   Karma had laid off, terminated, furloughed, or reassigned to other responsibilities,
                               9   the majority of its engineering personnel, including all of the persons that were at one
                             10    time assigned to its infotainment team. As such, Karma was unable to perform the
                             11    work envisioned by the parties’ Letter of Intent and, in fact, was not diligently
B AKER & H OSTETLER LLP




                             12    prosecuting the work, and never committed sufficient resources to the task of doing
   A TTORNEYS AT L A W
      L OS A NGELES




                             13    so. Karma is fully aware of the fact that none of its alleged trade secret or confidential
                             14    information is being used or can be used by LMC in the development of the
                             15    Endurance infotainment system. Karma is also well aware of the fact that its own
                             16    work on developing that system never progressed past the point of generic schematics
                             17    that contained no trade secret, confidential, or proprietary information. The filing of
                             18    this action was motivated by the desire to punish LMC and Karma’s former
                             19    employees by subjecting them to the burden, expense, and embarrassment of
                             20    litigation.
                             21                      SEVENTEENTH AFFIRMATIVE DEFENSE
                             22                                        (Unclean Hands)
                             23           Karma’s claims against LMC are barred in whole or in part by the doctrine of
                             24    unclean hands. By the time LMC terminated the relationship, Karma was in no
                             25    position to deliver the infotainment system for the Endurance in accordance with the
                             26    timeline or pricing envisioned by the parties when they entered into the Non-Binding
                             27    Letter of Intent. Karma had laid off, terminated, furloughed, or reassigned to other
                             28    responsibilities the majority of its engineering personnel, including all of the persons
                                                                               - 25 -
                                                         DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                         CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 26 of 27 Page ID #:1330



                               1   that were at one time assigned to its infotainment team. As such, Karma was unable
                               2   to perform the work envisioned by the parties’ letter of intent and, in fact, was not
                               3   diligently prosecuting the work, and never committed sufficient resources to the task
                               4   of doing so. Karma is fully aware of the fact that none of its alleged trade secret or
                               5   confidential information is being used or can be used by LMC in the development of
                               6   the Endurance infotainment system. Karma is also well aware of the fact that its own
                               7   work on developing that system never progressed past the point of generic schematics
                               8   that contained no trade secret, confidential, or proprietary information. The filing of
                               9   this action was motivated by the desire to punish LMC and Karma’s former
                             10    employees by subjecting them to the burden, expense, and embarrassment of
                             11    litigation.
B AKER & H OSTETLER LLP




                             12                      EIGHTEENTH AFFIRMATIVE DEFENSE
   A TTORNEYS AT L A W
      L OS A NGELES




                             13                                     (Unjust Enrichment)
                             14           Karma’s claims are barred in whole or in part because Karma would be
                             15    unjustly enriched if permitted to recover any damages. Karma never performed any
                             16    substantive work under the Letter of Intent, nor was it capable of doing so because it
                             17    had reassigned, laid off, or furloughed its entire infotainment team. As such, Karma
                             18    had no ability to complete the work or to compete in the market for the design and
                             19    manufacture of infotainment systems for third parties—a market in which Karma has
                             20    never competed. It would thus be inequitable for Karma to recover damages for work
                             21    it never performed and was not capable of performing, or to obtain alleged lost profits
                             22    that are highly speculative and totally improbable.
                             23                       NINETEENTH AFFIRMATIVE DEFENSE
                             24                                     (No Injunctive Relief)
                             25           Karma’s claim for injunctive relief fails because Karma cannot establish the
                             26    elements for such relief. More specifically, any alleged injury to Karma is not
                             27    immediate or irreparable, and Plaintiff—if entitled to relief—has an adequate remedy
                             28    at law.
                                                                              - 26 -
                                                        DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                        CASE NO.: 8:20-CV-02104-JVS-DFM
                          Case 8:20-cv-02104-JVS-DFM Document 39 Filed 12/23/20 Page 27 of 27 Page ID #:1331



                               1                      TWENTIETH AFFIRMATIVE DEFENSE
                               2                                (No Personal Jurisdiction)
                               3         This Court lacks personal jurisdiction over one or more of the LMC Individual
                               4   Defendants and Employee Defendants.
                               5
                               6                              RESERVATION OF RIGHTS
                               7         LMC reserves the right to raise additional defenses and/or claims not asserted
                               8   herein, which it may become aware of through discovery or other investigation, and
                               9   will amend or modify its answer accordingly. LMC further reserves the right to
                             10    withdraw defenses that it determines are not applicable during the course of discovery
                             11    and other proceedings in this action.
B AKER & H OSTETLER LLP




                             12
   A TTORNEYS AT L A W
      L OS A NGELES




                             13     Dated: December 23, 2020               BAKER & HOSTETLER LLP
                             14
                             15                                                   /s/ Ryan D. Fischbach
                                                                           By:
                             16                                                   Thomas R. Lucchesi (Pro Hac Vice)
                                                                                  Terry M. Brennan (Pro Hac Vice)
                             17                                                   Anthony D. Ponikvar (Pro Hac Vice)
                                                                                  Ryan D. Fischbach (SBN 204406)
                             18                                                   William D. Oxley (SBN 136793)

                             19                                            Attorneys for Defendants
                                                                           LORDSTOWN MOTORS CORP., STEVE
                             20                                            BURNS, JOHN LAFLEUR, DARREN POST,
                                                                           RICH SCHMIDT, ROGER J. DURRE, and
                             21                                            HONG XIN HUAN (A.K.A. “GEORGE”
                                                                           HUAN).
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                              - 27 -
                                                        DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                                                                        CASE NO.: 8:20-CV-02104-JVS-DFM
